Per Curiam,
On the trial of this case in the court below, the appellee claimed title to the property in controversy by reason of actual occupancy or possession of it by herself and predecessors for a period of twenty-one years ; and the real question was whether there was sufficient evidence to submit to the jury of such possession by her as is required by law. The assignments of error raise the question here. The jury were instructed “ that nothing short of an actual, continued, visible, notorious, distinct and hostile or adverse possession for twenty-one years will give title under the statute of limitations.” Under this proper instruction they found from the evidence, which was sufficient to justify their finding, that the plaintiff was entitled to recover, and the judgment on their verdict is therefore affirmed.